       Case: 3:20-cv-00532-JJH Doc #: 16 Filed: 09/29/20 1 of 3. PageID #: 70




                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



       Christopher Foster,                                     Case No. 3:20-cv-00532

                       Plaintiff

       v.                                                      MEMORANDUM OPINION
                                                                   AND ORDER

       Donald Trump,
       President of the United States, et al.,

                       Defendants




                                    BACKGROUND AND HISTORY


       Pro se Plaintiff Christopher Foster filed this action against the President of the United States

Donald Trump and the entire Executive Branch of the United States government. The Complaint

and its attachments are incomprehensible. He mentions his Ohio criminal conviction, other civil

rights cases which were dismissed by this court, and various conditions in Ohio prisons as a

violation of President Trump’s campaign slogan of Make America Great Again. He seeks habeas

relief from his conviction or sentence, and an injunction suppressing rebellion under the Fourteenth

Amendment.


                                       STANDARD OF REVIEW

       District courts are expressly authorized to dismiss any civil action filed by a prisoner seeking

relief from a governmental entity, as soon as possible after docketing, if the court concludes that the

Complaint fails to state a claim upon which relief may be granted, or if the Plaintiff seeks monetary
       Case: 3:20-cv-00532-JJH Doc #: 16 Filed: 09/29/20 2 of 3. PageID #: 71


relief from a Defendant who is immune from such relief. 28 U.S.C. §1915A; Siller v. Dean, No. 99-

5323, 2000 WL 145167 , at *2 (6th Cir. Feb. 1, 2000); see Hagans v. Lavine, 415 U.S. 528, 536-37

(1974) (citing numerous Supreme Court cases for the proposition that attenuated or unsubstantial

claims divest the district court of jurisdiction); In re Bendectin Litig., 857 F.2d 290, 300 (6th Cir. 1988)

(recognizing that federal question jurisdiction is divested by unsubstantial claims).


        A cause of action fails to state a claim upon which relief may be granted when it lacks

“plausibility in the complaint.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 564 (2007). A pleading must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). The factual allegations in the pleading must be

sufficient to raise the right to relief above the speculative level on the assumption that all the

allegations in the complaint are true. Twombly, 550 U.S. at 555. The Plaintiff is not required to

include detailed factual allegations, but must provide more than “an unadorned, the-Defendant-

unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. A pleading that offers legal conclusions

or a simple recitation of the elements of a cause of action will not meet this pleading standard. Id.

In reviewing a complaint, the Court must construe the pleading in the light most favorable to the

plaintiff. Bibbo v. Dean Witter Reynolds, Inc., 151 F.3d 559, 561 (6th Cir. 1998).


                                                ANALYSIS


        As an initial matter, Plaintiff fails to state a plausible claim for relief. To meet the minimum

pleading requirements, the Complaint must give the defendants fair notice of what the plaintiff’s

claims are and the grounds upon which they rest. Id. at 726; Bassett v. National Collegiate Athletic Ass’n,

528 F.3d 426, 437 (6th Cir. 2008). I cannot conjure up questions never squarely presented to me or

construct full blown claims from sentence fragments. Plaintiff is a state prisoner confined in an

Ohio prison. Plaintiff failed to allege any coherent facts that connect his conviction, his conditions



                                                      2
       Case: 3:20-cv-00532-JJH Doc #: 16 Filed: 09/29/20 3 of 3. PageID #: 72


of confinement, or decisions by this District Court on previous civil rights cases to President

Trump, or the United States government.


        Moreover, the United States may not be sued without its consent, and the terms of that

consent must be “unequivocally expressed.” United States v. Mitchell, 445 U.S. 535, 538 (1980).

Sovereign immunity extends to agents and officers of the United States to the extent they are sued in

their official capacities. Spalding v. Vilas, 161 U.S. 483, 498 (1896). Plaintiff therefore must point to

some statute waiving sovereign immunity for the type of suit he is attempting to bring. He has not

pointed to any such statute, nor has he referred to case law authority which would allow him to

maintain an action against the United States or the President of the United States.


                                             CONCLUSION


        Having considered and examined the pro se Plaintiff’s pleadings to determine their legal

viability, I conclude they fail to state a claim upon which relief may be granted. Therefore, this

action is dismissed pursuant to 28 U.S.C. § 1915A. I certify, pursuant to 28 U.S.C. § 1915(a)(3), that

an appeal from this decision could not be taken in good faith. This case is closed.


        So Ordered.




                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                     3
